Exhibit 10.5

 

LOGO [g60839img01.jpg]

 

QUALITY DISTRIBUTION, INC.

2003 STOCK OPTION PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the
date set forth on the signature page hereto, between QUALITY DISTRIBUTION, INC.,
a Florida corporation (the “Company”), and the optionee named on the signature
page hereto (the “Optionee”).

 

The Company, whether acting through its Board of Directors (the “Board”) or a
committee thereof (such committee or the Board, the “Committee”) has granted to
the Optionee, effective as of the date of this Agreement, an option under the
Quality Distribution Inc.’s 2003 Stock Option Plan, as now or hereafter amended,
restated, supplemented or otherwise modified from time to time (the “Plan”), to
purchase up to the number of shares of the common stock of the Company (the
“Shares”) set forth on the signature page hereto, on the terms and subject to
the conditions set forth in this Agreement and the Plan.

 

NOW, THEREFORE, in consideration of services rendered and to be rendered by
Optionee, and the premises and of the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties hereto agree as follows:

 

1. The Plan. The Option (as defined herein) and all rights of the Optionee with
respect thereto are subject to, and the Optionee agrees to be bound by, all of
the terms and conditions of the provisions of the Plan, incorporated herein by
reference, to the extent such provisions are applicable to the Option. In the
event of a conflict between any provision of this Agreement and the Plan, the
provisions of the Plan shall control. The Optionee acknowledges receipt of a
copy of the Plan, which is made a part hereof by this reference, and agrees to
be bound by the terms thereof. Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Optionee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Committee so conferred by appropriate
action of the Committee under the Plan after the date hereof. Capitalized terms
used herein and not otherwise defined herein shall have the meaning assigned to
such terms in the Plan.

 

2. Option; Option Price. On the terms and subject to the conditions of this
Agreement, the Optionee is hereby granted the option (the “Option”) to purchase
up to the number of Shares set forth on the signature page hereto at the Option
Price (i.e. per Share Option strike price) set forth on the signature page
hereto. Such number of Shares and Option Price are subject to adjustment
pursuant to Section 9 of the Plan. The Option is not intended to qualify for
federal income tax purposes as an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 



--------------------------------------------------------------------------------

3. Term. The term of the Option shall commence on the date hereof and expire on
the tenth anniversary of the date hereof, unless the Option shall have sooner
been terminated in accordance with the terms of the Plan or this Agreement.

 

4. Vesting. The Option shall vest in accordance with Section 5(f) of the Plan.
Without implication that the contrary would otherwise be true, the Committee
shall have the power to deem the employment of Optionee with the Corporation to
be terminated for Cause after the date of such termination, and regardless of
the deemed nature of such termination as of the date of termination, if it
subsequently obtains knowledge of facts and circumstances that constitute Cause
in the discretion of the Committee.

 

5. Exercise. The exercise of an Option must be by written notice to the Company
at its principal place of business to the attention of the Corporate Secretary
which must state the election to exercise the Option, the number of shares
(which may be fewer than all) for which the Option is being exercised, the
method of payment for the exercise price of the Option, evidence satisfactory to
the Committee of the right to exercise (if not being exercised by the Optionee)
and such other matters as may be required by the Committee, which notice is as
of the date hereof required to be in the form attached hereto as Exhibit A. The
written notice must be signed by the Optionee and must be delivered prior to the
termination or expiration of the Option, accompanied by full payment of the
exercise price for the number of shares being purchased. The following forms of
payment may be used by an Optionee (but only to the extent permitted by
applicable law) for payment of the exercise price upon exercise of his or her
Option:

 

(a) cash (by wire transfer of immediately available funds to a bank account held
by the Company designated by the Committee or a personal or certified check
payable to the Company);

 

(b) cancellation of indebtedness of the Company to the Optionee;

 

(c) surrender of shares of Common Stock which have been owned by the Optionee
for more than six months or were obtained by the Optionee in the public market
and that satisfy such other requirements as may be determined by the Committee;

 

(d) pursuant to and in compliance with any cashless exercise program authorized
by the Committee for use in connection with this Plan at the time of such
exercise; or

 

(e) a combination of the methods set forth in clauses (a) through (d).

 

6. Restrictions on Transfer. Neither the Option nor any interest therein may be
sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily, and any attempt to consummate,
or any agreement to effectuate, any of the foregoing shall have no effect, in
any case other than transfers (i) to the Corporation, or (ii) by will or by the
laws of descent or distribution. The Option may be exercised during the lifetime
of the Optionee only by the Optionee. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

2



--------------------------------------------------------------------------------

7. Optionee’s Employment. Nothing contained in this Agreement or the Plan
constitutes an employment or service commitment by the Company, affects the
Optionee’s status as an employee at will who is subject to termination without
cause, confers upon the Optionee any right to remain employed by or provide
service to the Company, interferes in any way with the right of the Company at
any time to terminate such employment or service, or affects the right of the
Company to increase or decrease the Optionee’s other compensation or benefits.
No proportionate vesting shall be granted for service between specified vesting
dates.

 

Nothing in this paragraph is intended to adversely affect any independent
contractual right of the Optionee without his or her consent thereto.

 

8. Notices. Any notice to be given under the terms of this Agreement (other than
a notice of exercise pursuant to Section 5 of this Agreement, which shall be
given as required pursuant to that Section) shall be in writing and addressed to
the Company at its principal office to the attention of the Corporate Secretary
and to the Optionee at the address given beneath the Optionee’s signature
hereto, or at such other address as either party may hereafter designate in
writing to the other.

 

9. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement must be in writing and shall not operate or be construed as a
waiver of any other or subsequent breach.

 

10. Optionee’s Undertaking. The Optionee hereby agrees to take whatever
additional actions and execute whatever additional documents the Committee may
in its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Optionee
pursuant to the express provisions of this Agreement and the Plan.

 

11. Modification of Rights. Anything contained in this Agreement or the Plan to
the contrary notwithstanding, no provision of this Agreement may be modified or
amended without the prior written consent of the Company and the Optionee, and
no interpretation, modification, amendment or termination of any provision of
the Plan that would adversely affect the rights of the Optionee under or with
respect to the Plan or this Agreement shall be effective as to the Optionee
without the Optionee’s prior written consent; provided, however, that
notwithstanding the foregoing, the Board or the Committee, as the case may be,
shall be expressly permitted to modify, revise or amend the Plan in any manner,
including a manner that would adversely affect the rights of the Optionee
hereunder, if such modification, revision or amendment would affect all other
holders of Options granted under the Plan in a similar manner.

 

12. Governing Law. All questions concerning the construction, interpretation and
validity of this Agreement shall be governed by and construed and enforced in
accordance with the domestic laws of the State of Florida, without giving effect
to any choice or conflict of law provision or rule (whether in the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida. In furtherance of the
foregoing, the internal law of the State of Florida will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

 

3



--------------------------------------------------------------------------------

13. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
and each such counterpart shall be deemed to be an original, but all such
counterparts together shall constitute but one agreement.

 

15. Entire Agreement. This Agreement and the Plan (and the other writings
referred to herein) constitute the entire agreement between the parties with
respect to the subject matter hereof and thereof and supersede all prior written
or oral negotiations, commitments, representations and agreements with respect
thereto.

 

*    *    *    *    *

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement, including the terms
set forth below, to be executed on its behalf by a duly authorized officer and
the Optionee has hereunto set his or her hand as of the date and year first
below written.

 

Date:      Option Price (i.e. Per Share Option Strike Price):    $. Total Number
of Shares:    ***

 

QUALITY DISTRIBUTION, INC.

By:

       

Name:

   

Title:

OPTIONEE  

Signature

 

Print Name

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

QUALITY DISTRIBUTION, INC.

2003 STOCK OPTION PLAN

 

OPTION EXERCISE FORM

 

Quality Distribution, Inc.

[address]

Attention: Corporate Secretary

 

Ladies and Gentlemen:

 

This constitutes notice that, as of the date this notice and payment of the
exercise price is received by Quality Distribution, Inc. (the “Company”), the
Optionee executing this option exercise form is electing to exercise the
non-qualified stock option granted under Quality Distribution, Inc. 2003 Stock
Option Plan, as amended from time to time (the “Plan”), and identified below,
and to purchase the number of shares for the price set forth below:

 

Grant Date of Option:

   _______________

Option Price (i.e. per Share Option strike price):

   $                            

Number of shares as to which option is exercised:

   _______________

Total exercise price:

   $                            

Cash payment delivered with this election:

   $                            

Cancellation of indebtedness owed by the Company:

   $                            

Number of shares of stock delivered with election:

   _______________

Fair Market Value of shares delivered:

   $                            

In compliance with the Company’s cashless exercise program?

   Yes              No          The shares are to be issued in the name of:
                                        
                                                                         1

 

By this exercise, the Optionee agrees (i) to provide such additional documents
as the Company may require pursuant to the terms of the Plan, and (ii) to
provide for the payment to the Company (in the manner determined by the Company)
of amounts required to satisfy the Company’s withholding obligation, if any,
relating to this option exercise. The Optionee also acknowledges having
received, read and understood the Plan, and agrees to abide by and be bound by
its terms and conditions.

 

Submitted by Optionee

     

Accepted by QUALITY DISTRIBUTION, INC.

       

By:

   

Signature

         

Name:

               

Title:

             

Print Name

           

 

--------------------------------------------------------------------------------

1. Name of Optionee exactly as it is to appear on the certificate.

 